          Case 4:20-cv-02424 Document 5 Filed on 07/31/20 in TXSD Page 1 of 4
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                    IN THE UNITED STATES DISTRICT COURT           August 03, 2020
                                                                 David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
                                     §
STEVEN D. WALKER,                    §
(TDCJ-CID #1927071)                  §
                                     §
            Petitioner,              §
                                     §
VS.                                  § CIVIL ACTION NO. H-20-2424
                                     §
LORIE DAVIS,                         §
                                     §
            Respondent.              §


                                 MEMORANDUM AND OPINION



          Petitioner, Steven D. Walker seeks habeas corpus relief under 28 U.S.C. § 2254, challenging

a disciplinary conviction in the Texas Department of Criminal Justice - Correctional Institutions

Division (“TDCJ-CID”). Walker states that the disciplinary conviction was imposed at the LeBlanc

Unit. He is currently serving a sentence imposed by a Texas state court.

          The threshold issue is whether Walker has stated meritorious grounds for federal habeas

relief.

I.        Background

          On September 13, 2018, prison officials at the LeBlanc Unit conducted a disciplinary hearing

in disciplinary case 20190004854. The hearing officer found Walker guilty of an unspecified

offense. (Docket Entry No. 1, p. 5). Walker’s punishment consisted of a parole set-off for one year.

(Id. at 5).




O:\RAO\VDG\2020\20-2424.a01.wpd
       Case 4:20-cv-02424 Document 5 Filed on 07/31/20 in TXSD Page 2 of 4




        On July 9, 2020, this Court received Walker’s federal petition. Walker contends that his

conviction in disciplinary case 20190004854 is void because he was denied due process. (Docket

Entry No. 1, Petition for Writ of Habeas Corpus, pp. 6-7).

II.     Analysis

        Procedural protections in the context of prison discipline are not the same as due process in

the criminal law context because “[p]rison discipline proceedings are not a part of a criminal

prosecution, and the full panoply of rights due a criminal defendant does not apply.” Wolff v.

McDonnell, 418 U.S. 539, 556 (1974). The Supreme Court has historically held that the Due

Process Clause is applicable to disciplinary proceedings where a prisoner is threatened with a loss

of good-time or the imposition of solitary confinement. Id. The Court held that inmates must be

afforded written notice of the claimed violation at least twenty-four hours before a disciplinary

hearing, a written statement of the fact finders as to the evidence relied on and reasons, and the right

to call witnesses and present documentary evidence where such would not be unduly hazardous to

institutional safety or correctional goals.

        The Supreme Court subsequently limited challenges to disciplinary cases in Sandin v.

Conner, 515 U.S. 472 (1995). The Court referred to its discussion in Wolff v. McDonnell, regarding

solitary confinement, as “dicta.” Id. The Supreme Court went on to hold that when discipline, even

segregated confinement, did not “present the type of atypical, significant deprivation in which a state

might conceivably create a liberty interest,” there was no “protected liberty interest” that would

entitle the inmate to the procedural protections set forth in Wolff. Id. at 486.

        The Fifth Circuit has applied Sandin to a number of situations. Punishment consisting of

placement in administrative segregation or the loss of the opportunity to earn good-time is not


O:\RAO\VDG\2020\20-2424.a01.wpd                    2
       Case 4:20-cv-02424 Document 5 Filed on 07/31/20 in TXSD Page 3 of 4




enough to trigger the protection of the Constitution. Luken v. Scott, 71 F.3d 192 (5th Cir. 1995). The

loss of the opportunity to earn good-time will not trigger the protection of the Constitution even

when an inmate is eligible for mandatory supervision. Malchi v. Thaler, 211 F.3d 953 (5th Cir.

2000). The imposition of commissary and cell restrictions likewise will not trigger the protection

of the Constitution. Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). The loss of good-time

will not support relief to the extent that it adversely affects parole eligibility. Sandin, 515 U.S. at

487. However, the loss of good-time will trigger the protection of the Constitution if, and only if,

a prisoner is eligible for release on mandatory supervision. Madison v. Parker, 104 F.3d at 769.

        Walker’s punishment consisted of a postponement of consideration for his release to parole

for one year. Walker argues that the Texas Board of Pardons and Paroles improperly denied him

parole based on the false disciplinary charges in 20190004854. (Docket Entry No. 1, p. 7). The law

is clear that Walker has no constitutional right to parole. Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir.

1995). The Fifth Circuit has expressly held that there is no constitutional expectancy of parole in

Texas, Creel v. Keene, 928 F.2d 707 (5th Cir. 1991), and no right to be released on parole. Madison,

104 F.3d at 768 (citing Tex. Code Crim. P. Ann. art. 42.18, § 8(a)).1 Because a prisoner has “no

liberty interest in obtaining parole in Texas, he cannot complain of the constitutionality of

procedural devices attendant to parole decisions.” Allison v. Kyle, 66 F.3d 71, 73-74 (5th Cir.

1995)(citing Orellana, 65 F.3d at 32). Walker’s argument that he is entitled to be considered for

release on parole at a particular time lacks merit.


        1
          The Fifth Circuit has repeatedly rejected efforts by Texas prisoners to assert a
constitutionally-protected interest arising out of state parole statutes. See Madison v. Parker, 104 F.3d at 768;
Allison v. Kyle, 66 F.3d 71, 74 (5th Cir. 1995); Orellana v. Kyle, 65 F.3d 29, 31-32 (5th Cir. 1995), cert.
denied, 116 S. Ct. 736 (1996); Gilbertson v. Tex. Bd. of Pardons and Paroles, 993 F.2d 74, 75 (5th Cir.
1993); Creel v. Keene, 928 F.2d 707, 709-12 (5th Cir. 1991), cert. denied, 501 U.S. 1210 (1991).

O:\RAO\VDG\2020\20-2424.a01.wpd                        3
       Case 4:20-cv-02424 Document 5 Filed on 07/31/20 in TXSD Page 4 of 4




       Walker’s federal petition does not present grounds warranting habeas relief.

III.   Conclusion

       Walker’s challenges to his disciplinary conviction lack merit. This case is DISMISSED.

Walker’s motion for leave to proceed as a pauper, (Docket Entry No. 2), is GRANTED. Any

remaining pending motions are DENIED as moot.

       The showing necessary for a Certificate of Appealability is a substantial showing of the

denial of a constitutional right. Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir. 2000)(citing

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000)). An applicant makes a substantial showing when

he demonstrates that his application involves issues that are debatable among jurists of reason, that

another court could resolve the issues differently, or that the issues are suitable enough to deserve

encouragement to proceed further. See Finley v. Johnson, 243 F.3d 2150, 218 (5th Cir. 2001).

       Where a district court has rejected a prisoner’s constitutional claims on the merits, the

applicant must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong. Slack, 529 U.S. 484. This Court will not issue a COA

because Walker has not made the necessary showing.
                                               July 31
       SIGNED at Houston, Texas, on                                , 2020.




                                              VANESSA D. GILMORE
                                              UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-2424.a01.wpd                  4
